Citation Nr: 0109177	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to death pension benefits as the dependent child 
of a deceased veteran.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  The veteran died in June 1979; the appellant 
is his surviving daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to death pension benefits as the 
dependent child of the deceased veteran.



FINDINGS OF FACT

1.  The veteran was receiving non-service-connected pension 
benefits at the time of his death.  

2.  The appellant is the daughter of the deceased veteran.

3.  The appellant was born in August 1947 and is over 18 
years of age.

4.  The appellant was not mentally or physically incapable of 
self-support prior to attaining the age of 18 years.  

5.  The appellant was not pursuing a course of instruction at 
an approved educational institution between the ages of 18 
and 23 years.  



CONCLUSION OF LAW

The criteria for entitlement to death pension benefits as the 
child of a deceased veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 1991 & Supp. 2000); 38 C.F.R. § 3.57(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran served on 
active duty during World War II.  He died in June 1979 and 
was receiving non-service-connected pension benefits at that 
time of his death. 

Applicable laws and regulations regarding the payment of 
death pension benefits to a surviving child provide in 
pertinent part that the term "child" of a veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and 

(1) Who is under the age of 18 years; or

(2) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or

(3) Who, after reaching the age of 18 years and until 
completion of education or training (but not after 
reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational 
institution.  

See 38 C.F.R. § 3.57(a).

The appellant's birth certificate is of record showing the 
veteran as her father and reflecting that she was born in 
August 1947.  Thus, the appellant is over 18 years of age.  
The record is silent for any evidence to suggest that the 
appellant is permanently incapable of self-support, nor has 
the appellant made any such argument in support of her claim.  
In fact, throughout years of correspondence with the RO and 
at her September 2000 RO hearing, the appellant has 
consistently stated that she took care of and supported her 
father in his final days.  Finally, the evidence does not 
show, nor has the appellant alleged, that she was pursuing a 
course of education or training at an approved educational 
institution between the ages of 18 and 23 years.  Thus, the 
appellant does not meet the criteria for entitlement to death 
pension benefits as the child of a deceased veteran and her 
claim cannot be granted.  

The Board recognizes the appellant's contentions that she 
took care of her father; therefore she should receive some 
portion of his benefits.  However, the applicable law and 
regulations do not provide for compensation to the appellant 
based upon her factual circumstances.  Unfortunately, as 
previously noted the appellant does not meet the criteria for 
entitlement to death pension benefits as a child of the 
deceased veteran and the claim must be denied.



ORDER

Entitlement to death pension benefits as the dependent child 
of a deceased veteran is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

